DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the closest prior art Lim (US 20180041232) fails to suggest or disclose a secondary voltage-mode driver circuit including an inverter circuit in series with an electrostatic discharge resistor.
	Here, the enablement switch and current adjustment switch with the secondary voltage-mode driver circuit including the inverter in series with the ESD resistor is not found together in a secondary circuit of a transmitter driver circuit.
	With respect to claim 10, the prior art of record fails to suggest or disclose a serializer; and a transmitter driver having one or more driver slices in parallel, each driver slice comprising: a transmitter driver circuit comprising: a main voltage-mode driver circuit connected to an input port and an output port, the main voltage-mode driver circuit configured to Page 3 of 9receive an input signal at the input port and to drive an output signal at the output port based on the input signal; a secondary circuit connected to the input port and the output port in parallel with the main voltage-mode driver circuit, the secondary circuit comprising: a secondary voltage-mode driver circuit; a current source connected to the secondary voltage- mode driver circuit and controllable to enable or disable a current boost to the output signal; and a switch connected to the secondary voltage-mode driver circuit and controllable to enable or disable the secondary voltage-mode driver circuit to drive the output signal in parallel with the main voltage-driver circuit.
	Here, although the slice is ostensibly within the scope of the Johnson reference, the combination of the multiple slices with the transmitter all in parallel and the serializer deem the invention novel over the prior art disclosed.
 	With respect to claim 17, the prior art of record fails to include a secondary voltage-mode driver circuit including an inverter circuit in series with an electrostatic discharge resistor. 
 	Here, the configuration of the voltage mode driver including a switch and a current source as well as the composition of the voltage mode driver including the inverter in series with the ESD resistor deems the claim allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849
                                                                                                                                                                                                        /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849